Case 1:19-cv-20161-CMA Document 9 Entered on FLSD Docket 03/04/2019 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                  Case No. 1:19-cv-20161-CMA

 ILEANA M. DAVIDE,

        Petitioner,

 vs.

 UBER TECHNOLOGIES, INC.,

       Respondent.
 ________________________________________/

      RESPONDENT UBER TECHNOLOGIES, INC.’S MOTION TO COMPEL
   ARBITRATION AND ACCOMPANYING MEMORANDUM OF LAW IN SUPPORT

        Respondent, Uber Technologies, Inc. (“Uber” or “Respondent”), pursuant to the Federal

 Arbitration Act, moves to compel Petitioner Ileana Davide’s (“Petitioner”) claims to arbitration as

 required by the binding arbitration provision to which she agreed.

        This motion should be granted for the reasons set forth in the accompanying memorandum

 of law in support.

                                        INTRODUCTION

        Uber seeks to resolve Petitioner’s Petition to Compel Arbitration by moving the Court to

 enter an order enforcing the Parties’ arbitration agreement and compelling arbitration of

 Petitioner’s claims.   As evidenced by Petitioner’s Petition and this motion and supporting

 declarations, the Parties agree that they entered into a broad, valid and enforceable agreement to

 arbitrate any claims Petitioner may have against Uber.

        In recognition of the Parties’ agreement, Petitioner filed an arbitration demand with AAA,

 which Uber has been and is ready and willing to arbitrate. Petitioner then filed this unnecessary
Case 1:19-cv-20161-CMA Document 9 Entered on FLSD Docket 03/04/2019 Page 2 of 7



 Petition to Compel Arbitration affirming the Parties’ Arbitration Agreement.          Uber agrees

 arbitration should be compelled and now moves the Court to resolve Petitioner’s Petition by

 issuing an order compelling arbitration of her claims.

                                   FACTUAL BACKGROUND

         Uber is a technology company that offers a mobile smartphone software application (the

 Uber App) to connect riders looking for transportation with available drivers based on their

 location. See Declaration of Paul Holden (“Holden Decl.”) ¶ 2. The Uber App allows the public

 to request transportation services from independent, third-party transportation providers in their

 local area. Id.

         According to Uber’s records, Petitioner registered for an Uber rider account on January 31,

 2014, via the iOS version of the Uber App. Holden Decl. ¶ 5; see also Declaration of Dylan Tonti

 (“Tonti Decl”) ¶ 4. Before riders may request and pay for third-party transportation services

 through the Uber App, they must register by creating an Uber account and agreeing to Uber’s

 “Terms and Conditions” or “Terms of Use” (“Terms”), including the Arbitration Agreement. See

 Holden Decl. ¶ 4. When Petitioner completed the registration process, she agreed to Uber’s Terms.

 See Holden Decl. ¶¶ 5-8 (describing registration process); Tonti Decl. ¶ 5, Ex. A. She further

 agreed to Uber’s Terms when she continued using the Uber App after being sent notice in

 November 2016 regarding updates to Uber’s Terms. See Tonti Decl. ¶¶ 6-7, Exs. B, C.

         The Terms contain a section entitled “Arbitration Agreement,” which states in part: “You

 and Uber agree that any dispute, claim or controversy arising out of or relating to (a) these Terms

 or the existence, breach, termination, enforcement, interpretation or validity thereof, or (b) your

 access to or use of the Services at any time, whether before or after the date you agreed to the

 Terms, will be settled by binding arbitration between you and Uber, and not in a court of law.”


                                                  2
Case 1:19-cv-20161-CMA Document 9 Entered on FLSD Docket 03/04/2019 Page 3 of 7



     Tonti Decl., Ex. C. The Terms also specify that the American Arbitration Association (“AAA”)

     will oversee any dispute and incorporates the AAA’s rules. Id.

                                               LEGAL ARGUMENT

I.      PETITIONER’S CLAIMS ARE SUBJECT TO ARBITRATION

            As Petitioner contends and Uber agrees, she entered into a valid and enforceable

     Arbitration Agreement and expressly agreed to pursue her claims through arbitration rather than

     in court. Petitioner further agreed that an arbitrator—not a court—shall address the scope and

     enforceability of the Arbitration Agreement. The Court should therefore order Petitioner to

     arbitrate her claims pursuant to the Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1–16.

            Enforceability of an arbitration agreement in federal court is generally governed by the

     FAA. See, e.g., Caley v. Gulfstream Aerospace Corp. 428 F. 3d 1359 (11th Cir. 2005). “It is now

     basic hornbook law that the [FAA] . . . reflects both a liberal federal policy favoring arbitration

     and the fundamental principle that arbitration is a matter of contract.” Jones v. Waffle House, Inc.,

     866 F.3d 1257, 1263-64 (11th Cir. 2017) (citations omitted). Accordingly, “any doubts concerning

     the scope of arbitrable issues should be resolved in favor of arbitration, whether the problem at

     hand is the construction of the contract language itself or the allegation of waiver, delay, or a like

     defense to arbitrability.” Jones, 866 F.3d at 1265; see also Ruby–Collins, Inc. v. City of Huntsville,

     Ala., 748 F.2d 573, 576 (11th Cir. 1984) (“federal policy requires that we construe arbitration

     clauses generously, resolving all doubts in favor of arbitration”).

            Thus, “[t]he FAA requires a court to either stay or dismiss a lawsuit and to compel

     arbitration upon a showing that (a) the plaintiff entered into a written arbitration agreement that is

     enforceable ‘under ordinary state-law’ contract principles, and (b) the claims before the Court fall

     within the scope of that agreement.” Lambert v. Austin Ind., 544 F.3d 1192, 1195 (11th Cir. 2008).



                                                       3
Case 1:19-cv-20161-CMA Document 9 Entered on FLSD Docket 03/04/2019 Page 4 of 7



 Further, when the parties agree to arbitrate gateway questions of arbitrability, including the

 enforceability, scope, applicability, and interpretation of the arbitration agreement, the arbitrator,

 rather than the court, must address the threshold question of arbitrability. See Jones, 866 F.3d at

 1264 (explaining that an antecedent agreement known as a “delegation provision” is enforceable

 and affirming that “[w]hen an arbitration agreement contains a delegation provision – committing

 to the arbitrator the threshold determination of whether the agreement to arbitrate is enforceable –

 the courts only retain jurisdiction to review a challenge of that specific provision”).

        Here, the Parties agreed to delegate the question of arbitrability to the arbitrator by clearly

 and unmistakably agreeing that (1) “[a]ny dispute, claim or controversy arising out of or relating

 to . . . [the Agreement] or the breach, termination, enforcement, interpretation or validity thereof .

 . . ” will be arbitrated; and (2) “[t]he arbitration will be administered by the American Arbitration

 Association (“AAA”) in accordance with AAA’s Consumer Arbitration Rules and the

 Supplementary Procedures for Consumer Related Disputes (the “AAA Rules”) clause.” Tonti

 Decl., Ex. C at 2; Terminex Int’l Co., v. Palmer Ranch Ltd. P’shp, 432 F.3d 1327, 1332 (11th Cir.

 2005) (by incorporating the AAA rules, the parties clearly and unmistakably delegated arbitrability

 to the arbitrator). Therefore, any question as to the validity, enforcement and interpretation of the

 Arbitration Agreement, and whether it applies to this dispute, has been delegated to, and must be

 decided by, the arbitrator in the first instance. Schuster v. Uber Tech., Inc., 2019 WL 5435441

 (M.D. Fla. Feb. 7, 2019) (granting motion to compel arbitration of identical online agreement and

 and deferring issues of arbitrability to the arbitrator), citing Henry Schein, Inc. v. Archer & White

 Sales, Inc., 139 S. Ct. 524, 531 (2019) (court must enforce arbitration delegation clause even if the

 argument for arbitration is specious).




                                                   4
Case 1:19-cv-20161-CMA Document 9 Entered on FLSD Docket 03/04/2019 Page 5 of 7



        Yet, even if the Court does not enforce the delegation clause—and it must Henry Schein,

 139 S. Ct. at 531—the Court should nonetheless compel arbitration. Here, the parties voluntarily

 entered into a written mutual agreement to arbitrate any disputes, as evidenced by Petitioner’s

 acceptance of the Terms, her own filing of a AAA Arbitration Demand, and her filing of a Petition

 to Compel Arbitration. See Holden Decl. ¶¶ 5-8; Petition for Order Compelling Arbitration (Jan.

 11, 2019), Doc. No. 1. Courts nationwide including in Florida overwhelmingly have enforced

 Uber’s arbitration agreements. See, e.g, Gray v. Uber Tech., Inc., 2019 WL 962760 (M.D. Fla.

 Feb. 27, 2019); Lamour v. Uber Techs., Inc., No. 1:16-21449-CIV-MARTINEZ-GOODMAN,

 2017 WL 878712 at *5 (S.D. Fla. Mar. 1, 2017); Rimel v. Uber Techs., Inc. et al., No. 6:15-cv-

 2191, 2017 WL 1191384 at *1 (M.D. Fla. Aug. 4, 2016); see also Meyer v. Uber Techs., Inc., 868

 F.3d 66, 80 (2d Cir. 2017); West v. Uber Techs., Inc., No. 2:18-cv-3001-PSG-GJS, ECF No. 47,

 at 4-6 (C.D. Cal. Sept. 5, 2018); Webber v. Uber Techs., Inc., No. 2:18-cv-02941-PSG-GJS, ECF

 No. 58, at 4-6 (C.D. Cal. Sept. 5, 2018); Flores v. Uber Techs., Inc., No. 17-cv-08503-PSG-GJS,

 ECF No. 62, at 6-7 (C.D. Cal. Sept. 5, 2018); Cordas v. Uber Techs., Inc., 228 F. Supp. 3d 985,

 992 (N.D. Cal. 2017).

        And, while any issue regarding the scope of the agreement has been delegated to the

 arbitrator, Plaintiff’s claims (which relate to cleaning fees collected as a result of rides) are

 undoubtedly within her agreement to arbitrate any dispute, claim or controversy arising out of or

 relating to the Terms or the breach, termination, enforcement, interpretation, or validity thereof or

 her use of Uber’s Services. See Tonti Decl.,¶ 3, Ex. C at 2; Schatt v. Aventura Limousine & Transp.

 Serv., Inc., No. 10–CV–22353, 2010 WL 4942654, at *4 (S.D. Fla. Nov. 30, 2010) (“phrase

 ‘arising out of or relating to’ the contract has been interpreted broadly as to encompass virtually




                                                  5
Case 1:19-cv-20161-CMA Document 9 Entered on FLSD Docket 03/04/2019 Page 6 of 7



 all disputes between contracting parties.” (quoting Seifert v. U.S. Home Corp., 750 So.2d 633, 636

 (Fla.1999))).

                                         CONCLUSION

        WHEREFORE, Uber respectfully request this Court enter an Order compelling Petitioner’s

 claim to arbitration.

                                CERTIFICATE OF COUNSEL

        Pursuant to S.D. Fla L.R. 7.1(A)(3), Uber’s counsel has conferred with Plaintiff but has

 been unable to obtain a response from Plaintiff regarding whether Plaintiff opposes this Motion.



 Dated: March 4, 2019                                Respectfully Submitted:

                                                     UBER TECHNOLOGIES, INC.

                                                     By:/s/ Edward M. Mullins
                                                     Edward M. Mullins, Esq.
                                                     emullins@reedsmith.com
                                                     FBN: 863920
                                                     Brandon T. White, Esq.
                                                     FBN: 106792
                                                     bwhite@reedsmith.com
                                                     REED SMITH LLP
                                                     1001 Brickell Bay Drive, 9th Floor
                                                     Miami, FL 33131
                                                     Phone: 786.747.0222
                                                     Fascimile: 786.747.0299
                                                     bwhite@reedsmith.com
                                                     Counsel for Defendant Uber Technologies,
                                                     Inc.




                                                 6
Case 1:19-cv-20161-CMA Document 9 Entered on FLSD Docket 03/04/2019 Page 7 of 7



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 4, 2019, a true and correct copy of the foregoing was

 filed electronically using the Court’s CM/ECF system on all registered users of the CM/ECF

 system and via U.S. Mail to:

 Ileana M. Davide, Pro Se
 9415 Sunset Drive, #274
 Miami, FL 33173

                                                        /s/ Edward M. Mullins
                                                        Edward M. Mullins, Esq.




                                             7
